Exhibit 10.1

LOGO [g94170ex10_1a.jpg]

May 20, 2009

Mr. Rohit Thukral

Dear Rohit:

I am pleased to offer you the positions of Executive Vice President of Churchill
Downs Incorporated (“CDI”) and President of Churchill Downs Technology
Initiatives Company (“CDTIC” and, together with CDI, the “Company”), reporting
directly to our Chief Executive Officer, Robert L. Evans, or any successor (the
“CEO”). Your responsibilities will be those that have been discussed with you,
which may be modified from time to time. The effective date for these new
positions is May 18, 2009 (the “Effective Date”).

Your base salary will be $ 11,538.46, payable bi-weekly. You will continue to be
eligible to participate in a cash bonus plan, which, in the future, will be
based on objectives mutually agreed upon between you and the CEO, and approved
by the Compensation Committee of the Board of Directors. For calendar year 2009,
your target bonus award will be 60% of your base salary, to be paid out in one
lump sum no later than March 15, 2010.

In your new role, you also will continue to be eligible to participate in a
long-term incentive program (the “Long Term Incentives”) based on achievement of
performance goals and vesting criteria that will be established from time to
time. Your current award opportunity under the Long Term Incentives will be
increased in connection with your promotion as set forth on Exhibit A, and will
otherwise be subject to the terms and conditions of the applicable plan and
agreements.

Beginning with respect to the first payroll period following the Effective Date,
you will be eligible to receive an annual miscellaneous allowance in the amount
of $10,000, payable in bi-weekly installments in accordance with the Company’s
normal payroll cycle. You also are eligible for the recently approved Executive
Physical Examination, which is paid by the Company. Any and all amounts provided
in this letter, including in Exhibit A, will be payable less all applicable tax
and other withholdings.

You have previously received a summary of the customary benefits to which you
will continue to be entitled, including health and life insurance benefits and
participation in the 401(k), employee stock purchase, and deferred compensation
plans. Please refer to the benefits summary provided to you for a description of
the benefits available to you, corresponding employee contributions and
eligibility dates. However, nothing in this offer letter will limit the
Company’s ability to amend or terminate at any time any benefit plan, program or
policy, subject to the applicable terms of such plans, programs and policies.

700 CENTRAL AVENUE • LOUISVILLE, KY 40208 • 502-636-4400 •
www.churchilldownsincorporated.com



--------------------------------------------------------------------------------

Rohit Thukral

Page 2

May 20, 2009

 

Your employment with the Company will continue to be “at will” and it can be
terminated with or without “just cause” (as defined below), and with or without
notice, at any time, at the option of either the Company or yourself.

Should your employment be terminated by the Company without “just cause,” as
defined below, the Company will convey the following:

 

  a.

payment of your base salary through the end of the month in which the severance
occurs and severance pay and benefits per the Company’s executive severance
policy and severance payment schedule,

 

  b.

payment of a pro rata annual bonus for the year in which your termination occurs
based on the bonus target, and

 

  c.

payment of the balance of any long term incentive awards, but solely to the
extent provided under the terms of the applicable long term incentive plan,
program or agreement.

“Just cause” shall mean [i] failure to perform substantially your duties after
written demand for substantial performance improvement, or [ii] engaging in
illegal conduct or gross misconduct which, in the sole discretion of the
Company, is injurious to the business or reputation of the Company.

You agree that for a period of two years from the date you cease to be an
employee of CDI, CDTIC and any subsidiary of the foregoing, regardless of the
reason for no longer being an employee, you will not directly or indirectly:

 

•  

solicit any customers or prospective customers of the Company for the purpose of
selling them products or services that compete with those of the Company;

 

•  

solicit or recruit in any form, as employees, contractors, sub-contractors,
consultants or other capacity in which such individuals provide services of
material business value, any employees or ex-employees of the Company, unless
such ex-employees’ employment with the Company has been terminated for at least
two years;

 

•  

disclose to any third parties or use to your own benefit, directly or
indirectly, any confidential or proprietary information or knowledge of the
Company; and

 

•  

work with or for a competitor of the Company or yourself which would potentially
subject the Company trade secrets or confidential information to misuse.

Furthermore, you agree that any intellectual property developed by you while an
employee of the Company is the sole exclusive property of the Company, including
but not limited to any business processes, product or service designs, software
code, and other such knowledge regardless of its form of expression, including
such knowledge developed by contractors engaged by you on the Company’s behalf.

While you are employed by the Company, you agree to devote 100% of your business
efforts to the Company and not to accept employment or otherwise engage with any
third-parties whereby your obligations to such third-parties inhibit in any way
your performance in discharging your Company responsibilities.



--------------------------------------------------------------------------------

Rohit Thukral

Page 3

May 20, 2009

 

This offer letter and all plans and programs referenced herein are intended to
comply, and be administered in compliance, with section 409A of the Internal
Revenue Code of 1986, as amended.

Rohit, we are excited about your promotion. If you agree with and accept the
terms of this letter, please sign below and return it to me. We are confident
this opportunity will prove mutually beneficial.

Sincerely.

 

/s/ Chuck Kenyon

   

Chuck Kenyon

   

Sr. Vice President Human Resources

   

Churchill Downs Incorporated

    Accepted by:    

 

   

 

Rohit Thukral

   

Date



--------------------------------------------------------------------------------

Exhibit A

Long-Term Incentives award opportunity for the five-year period commencing
January 1, 2008: $4,000,000 over 5 years, as follows: $400,000 for calendar year
2008, $600,000 for calendar year 2009, $1,000,000 for calendar year 2010,
$1,000,000 for calendar year 2011, $1,000,000 for calendar year 2012, subject to
the terms and conditions of the applicable plan and agreements. This award is
intended to replace, and not be in addition to, any long-term incentive award
that you have received for this period.